DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-11 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a heating and/or ventilation and/or air conditioning installation” in lines 1-2, which limitation is indefinite as it is unclear what the scope of “installation” is. Is air conditioning installation referring to the process of installing the air conditioner? Or does it refer to a system? it is uncertain.

Applicant is encouraged to recite “a heating and/or ventilation and/or air conditioning device” in lieu of “a heating and/or ventilation and/or air conditioning installation”.

A similar issue is found in each of claims 10 and 11. Claims 10-11 should be addressed accordingly.
Claim 1 also calls for the limitation “the blower being configured to generate an air flow” (see line 3); which limitation renders the claim indefinite as it is unclear if the claimed system requires the process of configuring the blower; or if the claimed system comprises a blower already configured to perform the function. In other words, the limitation recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Applicant is encouraged to recite “the blower configured to generate an air flow” in lieu of “the blower being configured to generate an air flow”.

A similar issue is found in line 4 of claim 1 with the recitation “the control module being configured to control the blower”. Accordingly, applicant is encouraged to recite “the control module configured to control the blower” in lieu of “the control module being configured to control the blower”.

Furthermore, claim 1 calls for the limitation “and comprises” in line 4, which limitation is indefinite as it is unclear which of the multiple previously recited structures the term “and comprises” is referring to.

Applicant is encouraged to amend the claim so as to clearly indicate that the term “and comprises” is referring to the control module.

Claim(s) 2-9 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadir (US 6291912 B1).

Regarding claim 1:
Nadir discloses a control module #7 for a blower #1 of a heating and/or ventilation and/or air conditioning installation for a motor vehicle (this limitation is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")]. The invention is clearly directed to a control module, and neither the blower, the heating and/or ventilation and/or air conditioning installation, nor the motor vehicle have been claimed as part of the invention herein so far), the blower being configured to generate an air flow (col. 2, L 38-42) and the control module being configured to control the blower (col. 2, L 28-53) and comprises: 
a heat sink #12; 
a heat dissipation sole #48 (alternatively, see unnumbered element between #48 and heat sink #12); and 
at least one active electronic power component #47 mounted on the heat dissipation sole (see Fig. 2), wherein the heat sink comprises a slot for receiving at least a portion of the heat dissipation sole (see slot of #12 that accommodates #47-48), and 
wherein the heat dissipation sole is mounted by force fitting in said slot (via at least screws #14; col. 3, L 11-20. Screw are force-fitting fasteners).

Regarding claim 3:
Nadir further discloses wherein the heat sink comprises at least one flexible wall delimiting said slot (see edge of #12 nearest #2, Fig. 2. by definition, all materials have some level of flexibility).

Regarding claim 7:
Nadir further discloses wherein the heat dissipation sole is configured to be inserted into said slot with a translational movement (see Fig. 2). 

Regarding claim 8:
Nadir further discloses wherein the heat sink and the heat dissipation sole are metallic (see col. 3, L 63-65. Note: the unnumbered element adjacent #12 has the same cross-hatching as #12. Thus, making them se same material). 

Regarding claim 9:
Nadir further discloses wherein the heat sink comprises at least one fixing element #14 at the level of said slot, configured to cooperate with the heat dissipation sole (col. 3, L 11-20). 

Regarding claim 10:
Nadir discloses a heating and/or ventilation and/or air conditioning installation (Fig. 2, abstract) comprising: 
a blower #1 configured to generate an air flow (col. 2, L 38-42); 
at least one control module #7 for the blower (col. 2, L 28-53) comprising: 
a heat sink #12; 
a heat dissipation sole #48 (alternatively, see unnumbered element between #48 and heat sink #12); and 
at least one active electronic power component #47 mounted on the heat dissipation sole (see Fig. 2), wherein the heat sink comprises a slot for receiving at least a portion of the heat dissipation sole (see slot of #12 that accommodates #47-48), and 
wherein the heat dissipation sole is mounted by force fitting in said slot (via at least screws #14; col. 3, L 11-20. Screw are force-fitting fasteners).

Regarding claim 11:
Nadir discloses control module #7 for a blower #1 of a heating and/or ventilation and/or air conditioning installation in a motor vehicle (this limitation is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")]. The invention is clearly directed to a control module, and neither the blower, the heating and/or ventilation and/or air conditioning installation, nor the motor vehicle have been claimed as part of the invention herein so far), the control module comprising: 
a heat sink #12, 
a heat dissipation sole #48, and 
at least one active electronic power component #47 mounted on the heat dissipation sole (see Fig. 2), 
wherein the heat sink comprises a slot for receiving at least a portion of the heat dissipation sole (see slot of #12 that accommodates #47-48), 
wherein the heat dissipation sole is mounted by force fitting in said slot (via at least screws #14; col. 3, L 11-20. Screw are force-fitting fasteners), and 
wherein the control module is arranged in a cavity provided on a wall #20 of an outlet of a blower housing configured to house the blower (see Fig. 2: #20 constitute a blower housing, and it inherently defines an outlet of the blower). Also, the wall being an outlet of a blower housing configured to house the blower constitutes an intended use limitation that does not further limit the structure of the claimed invention. As illustrated in a similar manner above, the claimed invention is directed to a control module, and a blower housing has not been claimed as part of the invention).

Allowable Subject Matter
Claim 2 and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Nadir to incorporate the limitations in the aforementioned claims; especially since it would require a substantial redesign and reconstruction of the elements shown in Nadir. as per MPEP § 2143.01, a finding of obviousness is precluded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen (US 7715196 B2) teaches mounting of electronic devices to a heat sink via a force fitting clamp.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763